Opinión disidente separada del
Juez Asociado Sr. Santana Becerra.
Me explico en este caso una situación en que el hijo adop-tivo reciba la herencia en su totalidad, como ha concluido el distinguido compañero Juez Belaval en opinión en la cual concurro. Me explico que la herencia pudiera corresponder totalmente a la madre del causante, según concluyó la Sala sentenciadora siguiendo jurisprudencia nuestra. No me desa-gradaría que se dividiera entre el hijo adoptivo y la madre, que de hecho en las circunstancias de este caso era para el disfrute de los hermanos del causante, pero no acierto a encontrar la disposición de ley que a mi juicio permitiera tal repartición.
El artículo 132 del Código Civil (ed. 1930) en vigor hasta el 13 de mayo de 1947, disponía:
“La adopción no perjudicará en ningún caso los derechos que correspondan a los herederos forzosos, y que subsistirán como si la adopción no se hubiese verificado.”
El artículo 133 hasta esa fecha disponía también:
“El adoptado tendrá en la familia del adoptante los derechos y deberes y la consideración de un hijo legítimo, con la excep-ción establecida en el artículo anterior.” (Bastardillas nues-tras.)
No hay la menor duda que la protección que los artículos 132 y 133 daban a los herederos forzosos en relación con el hijo adoptivo cubría tanto al heredero forzoso testado como al intestado.
*257Este Tribunal se enfrascó de lleno en esta cuestión en el primer y segundo casos de Sosa v. Sosa (1945) 64 D.P.R. 769, y (1946) 66 D.P.R. 606, y entre ellos, en Lugo, Ex parte; Ortiz, Etc. (1945) 64 D.P.R. 868. Los dos casos de 1. Sosa no son directamente aplicables al de autos, por cuanto en ellos se trataba de una sucesión testada, y además, el hijo adoptivo concurría con descendientes naturales, no con ascendientes. Siendo una sucesión testada, en esos casos la legítima forzosa de los hijos naturales que eran herederos forzosos sólo consti-tuía parte de la herencia testada, y al hijo adoptivo se le pudo reconocer participación en dicha herencia sin violentar el artículo 132, sin perjudicar los derechos de los herederos forzosos.
En caso directamente aplicable es el de Lugo, en donde como aquí, se trataba de una herencia intestada, y como aquí, la hija adoptiva concurría con la madre ascendiente, y con la viuda en el usufructo viudal, cosa que no afecta.
Siendo ésta una sucesión intestada, el pariente más pró-ximo excluye al más remoto, — artículo 884 del Código Civil,— pero el grado que no queda excluido hereda en la totalidad de la herencia, y no a base de legítimas forzosas parciales, como en la testada.
Por eso en el caso de Lugo, y en ello concurrió todo el Tribunal, no le dimos nada a la hija adoptiva y todo a la madre, sujeto allí al usufructo de la viuda, porque no se le hubiera podido reconocer participación a la hija adoptiva en aquella sucesión intestada, donde no hay legítimas parciales, sin afec-tar el derecho de .aquella madre sobre toda la herencia como heredera forzosa. Hasta ahí la Sala sentenciadora falló como correspondía de acuerdo con esa jurisprudencia.
Entiendo que la situación creada por nuestras decisiones en los dos casos de I. Sosa, dejó el problema de los derechos de los hijos adoptivos bajo los artículos 132 y 133 como entonces regían en un área de gran incertidumbre por un Tribunal *258dividido en criterio. Por eso estoy conforme con el compa-ñero Juez Belaval en el sentido de que la Ley 353 de 13 de mayo de 1947 aprobada en la Asamblea Legislativa inmediata .que siguió a la segunda decisión de I. Sosa en donde se sugirió acción legislativa, y que derogó el artículo 132 y enmendó el 133, tuvo el efecto de ser una declaración del legislador sobre cuáles eran los derechos del hijo adoptivo. Creo, por lo tanto, que esa Ley era aplicable al caso de autos aunque el causante muriera antes de su aprobación porque ya regía cuando se resolvió este pleito. De no aceptarse esta interpretación de la Ley 353, procedería entonces a base del caso de Lugo, que .se concediera la herencia en su totalidad a la madre pero no veo precepto estatutario ni decisión nuestra que permita divi-dirla, tratándose como he dicho de una sucesión intestada.